IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2013-CA-00518-SCT

COLUMBUS CHEER COMPANY

v.

CITY OF COLUMBUS, MISSISSIPPI, MAYOR
ROBERT SMITH, SR., COLUMBUS, MUNICIPAL
SCHOOL DISTRICT, DR. DEL PHILLIPS, DR.
MARTHA LIDDELL, TOMMY PRUDE, ALMA
TURNER, CURRIE FISHER, BRUCE HANSON
AND GLENN LAUTZENHISER


DATE OF JUDGMENT:                        03/14/2013
TRIAL JUDGE:                             HON. JAMES T. KITCHENS, JR.
TRIAL COURT ATTORNEYS:                   MONIQUE MONTGOMERY
                                         JEFFREY J. TURNAGE
                                         CHRISTOPHER D. HEMPHILL
COURT FROM WHICH APPEALED:               LOWNDES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                 RICHARD SHANE MCLAUGHLIN
                                         NICOLE H. MCLAUGHLIN
ATTORNEYS FOR APPELLEES:                 MICHAEL D. CHASE
                                         JEFFREY JOHNSON TURNAGE
                                         CHRISTOPHER D. HEMPHILL
NATURE OF THE CASE:                      CIVIL - CONTRACT
DISPOSITION:                             AFFIRMED - 10/23/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




      BEFORE RANDOLPH, P.J., LAMAR AND KITCHENS, JJ.

      RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.   Columbus Cheer Company (“CCC”) entered into a rental contract for the use of

school facilities. Subsequently, CCC was informed that Columbus Municipal School District
(“CMSD”) would not honor the contract with CCC. Thereafter, CCC filed a complaint in the

Circuit Court of Lowndes County, Mississippi.1 The complaint is styled CCC as plaintiff.

The first sentence of paragraph I, Parties, reads verbatim, “[p]laintiff Columbus Cheer

Company is a profit corporation licensed to due [sic] business in the state of Mississippi . .

. .” The prayer seeks judgment for plaintiff, i.e., CCC. Defendants filed their motion to

dismiss or for summary judgment, asserting that CCC was an administratively dissolved

corporation; therefore, CCC could not have entered into a valid contract with CMSD, and

CCC did not possess the requisite legal status to initiate suit. The trial court entered an order

granting Defendants’ motion for summary judgment.

¶2.    Aggrieved, CCC filed an appeal with this Court. The following issues are before this

Court on appeal:

       I.     Whether a dissolved corporation may pursue a legal action; and if not,

       II.    Can the corporation’s shareholders pursue the same action in their own
              name?

¶3.    We conclude the answer to both inquiries is no.

                                STANDARD OF REVIEW

¶4.    When reviewing the trial court’s grant or denial of summary judgment, this Court

employs a de novo review. Lee v. Golden Triangle Planning & Dev. Dist., 797 So. 2d 845,



       1
        It is undisputed that CCC was a registered corporation, created July 31, 2009. It is
also undisputed that CCC was administratively dissolved on December 6, 2010. Monique
Montgomery, co-owner with husband Tony of CCC, is the attorney of record and filed the
subject complaint.

                                               2
847 (Miss. 2001) (citation omitted). Summary judgment is appropriately granted when the

movant is “entitled to judgment as a matter of law” because no genuine issue of material fact

exists. Id. (citing M.R.C.P. 56(c)); Cothern v. Vickers, Inc., 759 So. 2d 1241, 1245 (Miss.

2000)). All evidentiary materials are considered, which includes “admissions in pleadings,

answers to interrogatories, depositions, affidavits, etc.” Lee, 797 So. 2d at 847 (citation

omitted).

                                               I.

¶5.    CCC argues before this Court that, regardless of its prior self-identification as a “profit

corporation,” CCC is, in actuality, an unincorporated business. At the trial-court hearing,

CCC unsuccessfully argued that, because of the corporation’s administrative dissolution,

CCC automatically transformed into a sole proprietorship. Both arguments are unavailing.

¶6.    Mississippi Code Section 79-4-14.21(f) reads, “[a] corporation that has been

administratively dissolved may not maintain any action, suit or proceeding in any court of

this state until the corporation is reinstated.” Miss. Code Ann. § 79-4-14.21(f) (Rev. 2013).

A plain reading of Mississippi Code Section 79-4-14.21 specifies that administratively

dissolved corporations continue to exist regarding agreements established prior to dissolution

and for the purposes of defending the corporation in actions stemming from such agreements.

Miss. Code Ann. § 79-4-14.21(e)-(f) (Rev. 2013) (emphasis added). However,

administratively dissolved corporations cannot “maintain” a legal action. Id.2


       2
       In part, the trial court relied on the former Mississippi Code Section 79-4-14.21(c),
which stated that an administratively dissolved corporation:

                                               3
¶7.    In Galen, a Mississippi corporation initiated suit after submitting bids for a potential

contract in which a competing corporation was awarded the contract. Galen Med. Assocs.,

Inc., 74 Fed. Cl. at 378-79. The United States Court of Federal Claims, applying Mississippi

law, determined that Galen lacked standing to bring legal action and was incapable of

contracting because the corporation had been administratively dissolved pursuant to

Mississippi Code Sections 79-4-14.20 and 79-4-14.21. Id. at 380-81. The court further found

that Galen’s actions were in no way associated with “winding up” the corporation. Id. at 381.

¶8.    CCC does not deny that it was administratively dissolved in December 2010. Further,

CCC does not allege that its actions were in any way related to the “winding up” of the

corporation. See Miss. Code Ann. § 79-4-14.21(c) (Rev. 2013). Rather, CCC now argues that

it never initiated legal action as a corporation. CCC argues that it was initiating action as an

“unincorporated partnership.” CCC previously identified itself as a “profit corporation.” Only

after Defendants filed their motions to dismiss or for summary judgment did CCC seek to

amend its complaint to identify itself as a “sole-proprietorship company.” Based on the

record before us, it is clear that CCC initiated legal action as Columbus Cheer Company, a

profit corporation, a standing it did not enjoy. By statute, CCC had no right to pursue this




       continues its corporate existence but may not carry on any business except that
       necessary to wind up and liquidate its business and affairs . . . .

Galen Med. Assocs., Inc. v. U.S., 74 Fed. Cl. 377, 380 (Fed. Cl. 2006) (citing Miss. Code
Ann. § 79-4-14.21(c)[(2006)]).

                                               4
legal action while the corporation was administratively dissolved. Miss. Code Ann. § 79-4-

14.21(f) (Rev. 2013).

                                              II.

¶9.    As quoted supra, CCC commenced legal action against Defendants to enforce a

contract entered into by CCC. No allegation was made that the putative shareholders of CCC,

Monique or Tony, entered into a contract with Defendants. Defendants cite Superior Boat

Works, Inc., applying Mississippi law, which holds that neither the president nor the

shareholders of Superior Boat Works, Inc., an administratively dissolved corporation, could

pursue a legal action on a contract that was entered into by the corporation. 4H Constr. Corp.

v. Superior Boat Works, Inc., 659 F. Supp. 2d 774, 779 (N.D. Miss. 2009). Superior Boat

Works, Inc., relied on Bruno v. Southeastern Services Inc., in which this Court stated:

       We adopt the rule in Mississippi that an action to redress injuries to a
       corporation, whether arising in contract or in tort cannot be maintained by a
       stockholder in his own name, but must be brought by the corporation because
       the action belongs to the corporation and not the individual stockholders
       whose rights are merely derivative. The rule applies even though the
       complaining stockholder owns all or substantially all of the stock of the
       corporation.

Bruno v. Southeastern Servs. Inc., 385 So. 2d 620, 622 (Miss. 1980) (citations omitted).

¶10.   Accordingly, the trial court properly denied CCC’s motion to amend its complaint to

add them as party-plaintiffs.

                                      CONCLUSION

¶11.   The trial court found that CCC had initiated this legal action as a corporation, after the

corporation had been administratively dissolved. As neither CCC nor its shareholders could

                                               5
legally file suit, a grant of summary judgment to Defendants was warranted. We affirm the

judgment of the Circuit Court of Lowndes County.

¶12.   AFFIRMED.

     WALLER, C.J., DICKINSON, P.J., LAMAR, KITCHENS, CHANDLER,
PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                           6